Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants argument that the claimed invention is based on a surprising discovery that addition of a pyrophosphate salt to a liquid formulation of a phosphaplatin compound significantly stabilized the phosphaplatin compound, in particular through inhibiting the formation of the dinuclear platinum compound (i.e., the "dimer" impurity). The pyrophosphate salt even reversed the formation of the "dimer" impurity. (See pages 23 and Tables 11 and 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Wansheng Jerry Liu on 7/13/21.

The application has been amended as follows: 

Please rejoin withdrawn claims 27-28, 30-31 and 33.

Allowed Claims
Claims 1, 3, 6-8, 11, 14-17, 20, 22-2527-28, 30-31 and 33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHIRLEY V GEMBEH/ Primary Examiner, Art Unit 1615  
7/13/21